 

Exhibit 10.ii.h.

 

DESCRIPTION OF COMMERCIAL TRANSACTIONS BETWEEN THE MOSAIC COMPANY AND ITS
SUBSIDIARIES AND CARGILL, INCORPORATED AND ITS SUBSIDIARIES

 

Prior to the business combination (the “Combination”) consummated on October 22,
2004 in which IMC Global Inc. combined its businesses with the fertilizer
businesses (Cargill Crop Nutrition) of Cargill, Incorporated (Cargill) to form
The Mosaic Company (“Mosaic”), Cargill Crop Nutrition engaged in various
commercial transactions with Cargill and its subsidiaries other than those
included within Cargill Crop Nutrition. Certain of these commercial transactions
have continued following the Combination. Commercial transactions between Mosaic
and its subsidiaries (collectively, the “Company”), on the one hand, and Cargill
and its other subsidiaries (collectively, the “Cargill Companies”), on the other
hand, periodically include the following:

 

  • The Company sells fertilizer products to the Cargill AgHorizons Business
Unit (“Cargill AgHorizons”) of Cargill. These sales are at prices set forth in a
price list issued from time to time by the Company, and are subject to a
year-end marketing rebate if sales achieve specified volumes. These sales are
subject to most favored purchaser provisions and nominated volumes are subject
to meet or release provisions. In addition, the Company may sell to Cargill
AgHorizons certain products produced by third parties for a fee and makes new
fertilizer products and agronomic services available on regular commercial terms
to Cargill AgHorizons.

 

  • The Company sells fertilizer products to the Cargill Companies in Brazil,
Argentina, Asia and various other countries in which the Cargill Companies are
located.

 

  • A subsidiary of Cargill acts as exclusive agent of the Company with respect
to certain sales, marketing, promotion, logistics and related services necessary
to market certain fertilizer products to independent crop input retailers in
Western Canada on the basis of a commission plus reimbursement of out-of-pocket
expenses.

 

  • The Cargill Companies furnish to the Company certain ocean transportation
and other logistics services. The Cargill Companies are compensated for these
services by the Company on a commission or fee basis or the Company may pay the
Cargill Companies for the freight with the Cargill Companies earning a
commission or fee from an unrelated third party.

 

Formal written agreements including definitive final terms between the Company
and the Cargill Companies with respect to commercial transactions are in process
but have not yet been executed and delivered by the parties.

 